EXECUTION

AMENDMENT NUMBER TWELVE

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER TWELVE (this “Amendment Number Twelve”) is made this 7th
day of September, 2015, by and between PENNYMAC LOAN SERVICES, LLC (“Seller”)
and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement, dated as of
June 26, 2012, by and between Seller and Buyer, as such agreement may be amended
from time to time (the “Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to amend the Agreement to extend the term
of the facility, as more specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1. Amendment. Effective as of September 7, 2015 (the "Amendment
Effective Date"):

(a) Section 2 of the Agreement is hereby amended by adding the new definition of
“2015 Extension Fee” in the appropriate alphabetical order to read as follows:

“2015 Extension Fee” shall have the meaning assigned to it in the Pricing Side
Letter.

(b) Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

 

“Termination Date” shall mean October 22, 2015, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

 

Section 2. Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Twelve (including any 2015 Extension Fee due and payable, all reasonable
fees and out of pocket costs and expenses of the Buyer’s legal counsel) in
accordance with Sections 23 and 25 of the Agreement.

 

 

Section 3. Representations.  Seller hereby represents to Buyer that as of the
date hereof, the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

Section 4. Binding Effect; Governing Law.  This Amendment Number Twelve shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER TWELVE SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 5. Counterparts.  This Amendment Number Twelve may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

Section 6. Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Twelve need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]



Amendment Number Twelve to Master Repurchase Agreement PLS-Agency

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Twelve to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

 

PENNYMAC LOAN SERVICES, LLC,

(Seller)

 

By:_/s/ Pamela Marsh____________________

Name:Pamela Marsh

Title: Executive Vice President, Treasurer

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

By:  /s/ Susan Mills

Name:Susan Mills

Title:Vice President
Citibank, N.A.

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By:_/s/ Pamela Marsh______________________

Name: Pamela Marsh 

Title:  Executive Vice President, Treasurer

 

 



Amendment Number Twelve to Master Repurchase Agreement PLS-Agency

 

 

--------------------------------------------------------------------------------